                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        BOARD OF TRUSTEES OF THE EMPLOYEE CASE NO. C18-0784-JCC
          PAINTERS' TRUST, et al.,
10                                          MINUTE ORDER
11                         Plaintiffs,
               v.
12
          YOUNG'S GLASS CO. LLC, et al.,
13
                              Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on Plaintiffs’ motion for default of Ironshore
18
     Indemnity Inc. and Young’s Glass Co. LLC. (Dkt. No. 26.) Because Ironshore Indemnity
19
     responded to Plaintiffs’ motion for default and answered the complaint (Dkt. No. 27), the Court
20
     DENIES Plaintiffs’ motion for default against Ironshore Indemnity. With regard to Plaintiffs’
21
     motion against Young’s Glass, the Court ORDERS Plaintiffs to submit a Word version of the
22
     proposed order to coughenourorders@wawd.uscourts.gov.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C18-0784-JCC
     PAGE - 1
 1        DATED this 26th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0784-JCC
     PAGE - 2
